Citation Nr: 0614700	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  04-13 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
hearing loss.  

2.  Whether nonservice-connected VA pension benefits are 
payable.  




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to June 1969 
and from August to October of 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision letter and an 
April 2004 rating decision issued by the RO.  

In February 2004, the veteran was issued a Statement of the 
Case on the issue of entitlement to death pension benefits.  
However, the issue of death pension benefits is not properly 
before the Board on appeal.  

The issue of whether VA pension benefits are payable is 
addressed in the REMAND portion of this document and is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested a hearing 
loss for VA compensation purposes in service or for many 
years thereafter.  

2  The currently demonstrated hearing disability is not shown 
to be due to any event or incident of the veteran's period of 
active service.  



CONCLUSION OF LAW

The veteran is not shown to have a bilateral hearing loss 
disability due to disease or injury that was incurred in or 
aggravated by service; nor may a sensorineural hearing loss 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, there is no indication from 
the record of additional medical treatment for which the RO 
has not obtained, or made sufficient efforts to obtain, 
corresponding records.  

For reasons described hereinbelow, the Board has determined 
that a VA examination addressing the veteran's claimed 
bilateral hearing loss is not "necessary" under 38 U.S.C.A. 
§ 5103A(d) in this case.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in an October 2003 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Here, the noted "duty to assist" letter was issued prior to 
the appealed rating decision.  Moreover, as indicated above, 
the RO has taken all necessary steps to both notify the 
veteran of the evidence needed to substantiate his claim and 
assist him in developing relevant evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (March 
3, 2006), regarding the need for notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

However, the absence of such notification is not prejudicial 
in this case, involving only a service connection claim.  
With service connection cases, no disability rating or 
effective date is assigned when service connection is denied.  

Also, in cases where service connection is granted, it is the 
responsibility of the agency of original jurisdiction (here, 
the RO) to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  

Rather, remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including such neurological 
disorders as sensorineural hearing loss, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

At entry to service in June 1966, an audiological examination 
revealed the following pure tone thresholds (in decibels 
using the original Acoustical Society of America (ASA) 
findings and, in parentheses, the converted International 
Standards Organization (ISO) findings that have been used by 
the service departments since November 1, 1967):




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
-5 (5)
10 (20)
5 (10)
LEFT
-5 (10)
-5 (5)
-5 (5)
0 (10)
-5 (0)

During his first period of active duty service, the veteran's 
military occupational specialty was working as a field 
wireman, and he was a recipient of a sharpshooter badge.  

Later in the veteran's first period of active service, in 
November 1967, the veteran underwent a "[p]eriodical" 
examination that included hearing testing for which the 
following results were recorded (using ISO findings in this 
report and hereafter):




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
-
-5
LEFT
-5
-5
-5
-
0

Later in the veteran's first period of active service, in 
February 1969, the veteran underwent a "[s]ep" examination 
that included hearing testing for which the following results 
were recorded:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
5
LEFT
5
0
0
0
0

At the 6000 level, the testing recorded results of 5 in the 
right ear and 0 on the left side.  

The veteran has submitted a copy of an examination report 
without the full year information included.  

He reported in this regard that this examination report and 
hearing test findings had been prepared at the time of 
reenlistment for his second period of service in August 1969.  

A partial photocopy, provided by the veteran in support of 
his claim, indicates the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
25
0
LEFT
-5
0
5
35
35

The document also reflects that the veteran was assigned at 
an H-2 designation for a "PHYSICAL PROFILE" in block 76.  

There are no service medical records or other documents 
referable to the veteran's second period of service that 
extended for a period of 1 month and 5 days.  

In a Report of Medical Examination dated on April 20, 1973, 
for the purpose of "ENLISTMENT" for the "USAR PS," hearing 
testing results were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
-
5
LEFT
15
5
0
-
5

The veteran also has submitted a copy of a report referable 
to private hearing testing performed subsequent to service.  
A May 1988 Beltone audiogram appears to show a pure tone 
threshold of approximately 55 decibels at 3000 Hertz in the 
left ear and all thresholds between 500 and 4000 Hertz at or 
above 50 decibels in the right ear.  

The examiner noted that the veteran's "hearing condition 
could cause him to misunderstand speech, especially when 
background noise is present."  

In the present case, the Board initially observes that the 
veteran was not noted to have hearing disability in either 
ear under the standards of 38 C.F.R. § 3.385 during service.  

The veteran in this case asserts that an audiological 
evaluation apparently performed in August 1969 showed 
increased responses in several of the higher frequencies as 
compared to those findings recorded at the time of a June 
1966 service entrance examination.  

However, as the test results from August 1969 were recorded 
when the veteran entered service for the second time, they 
alone cannot serve to establish that his hearing acuity 
worsened during the earlier period of service that extended 
from June 1966 to June 1969.  

The actual testing performed during the first period of 
active duty on review cannot be found to show that an actual 
hearing disability was incurred in or aggravated by that 
service.  The results were essentially consistent in this 
regard and reflect no dramatically increased findings at any 
frequency.  

Moreover, the Board notes that the subsequent service 
examination performed in 1973 included test findings that did 
not confirm any level of hearing acuity loss as suggested in 
the audiometric results reportedly done in August 1969.  

While the May 1988 private audiological evaluation report 
initially reflects a bilateral hearing loss that would equate 
with a disability as defined by 38 C.F.R. § 3.385, there is 
no notation in this report linking those changes to any event 
or incident of the veteran's periods of active duty.  

To date, the RO has not afforded the veteran a VA examination 
with an opinion as to the likely etiology of his claimed 
hearing loss.  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).  

In this case, given the test findings discussed hereinabove, 
the Board finds no reasonable possibility that a VA 
examination could produce findings that would be favorable to 
the veteran.  Accordingly, the Board finds that further 
development in this regard is not "necessary."  See 
generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The other evidence supporting the claim is his own lay 
opinion, as indicated in his September 2004 Substantive 
Appeal.  The veteran, however, has not been shown to possess 
the requisite medical training or credentials needed to 
render a diagnosis or a competent opinion as to medical 
causation.  

The veteran in this regard has submitted no competent 
evidence to support his assertions that any current hearing 
disability is due an event or incident of service.  

In his September 2004 Substantive Appeal, the veteran cited 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002), in 
support of his claim.  He asserted that, under Charles, his 
lay opinion represented competent evidence.  The Board 
observes, however, that Charles pertains only to tinnitus, 
not bilateral hearing loss.  It is therefore not applicable 
to the case at hand and provides the veteran's appeal no 
support.  

Accordingly, the veteran's lay opinion cannot constitute 
medical evidence and lacks probative value to this extent.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
see also Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996).  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for bilateral hearing 
loss and must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Service connection for bilateral hearing loss is denied.  



REMAND

In regard to the veteran's claim for pension, the Board 
observes that the RO notified him in the March 2004 Statement 
of the Case that pension is not payable to a veteran who is 
incarcerated after conviction of a felony or misdemeanor, as 
here.  38 C.F.R. § 3.666.  

At the same time, the RO notified the veteran that VA may 
nonetheless apportion pension benefits to a dependent on 
receipt of a claim from the veteran or the eligible 
dependent.  

Such a claim may is denied if countable income exceeds the 
applicable income limits as established by law.  A deduction 
for medical expenses is permitted if the beneficiary has 
actually paid the expenses.  38 C.F.R. §§ 3.271, 3.666(a).  

In this case, the veteran submitted a VA Form 21-0517-01 
(Improved Pension Eligibility Verification Report (Veteran 
With Children)) in January 2004, which included documentation 
of family medical expenses.  

In the April 2004 Supplemental Statement of the Case (SSOC), 
the RO noted that the veteran, in the January 2004 report, 
did not specify when the reported expenses were actually 
paid.  

Subsequently, in May 2004, the veteran provided a VA Form 21-
8416 (Medical Expense Report) that was amended, showing 
payment dates from January to December of 2003.  

While this report appears to have been submitted in response 
to the deficiency noted in the April 2004 SSOC, the RO did 
not issue a further SSOC or otherwise consider this evidence.  
This represents a procedural error in view of 38 C.F.R. 
§ 19.31(b).  

The Board also notes that a substantial period of time has 
passed since the aforementioned report was received in May 
2004, and the record should be updated to reflect (1) whether 
the veteran is still incarcerated; and, if so, (2) what his 
spouse's current medical expenses are for the past year.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he provide an update as to his 
incarceration status (e.g., whether he is 
still incarcerated at a state facility).  
If so, he should be provided with VA 
Forms 21-8416 and 21-0517-01 and 
requested to provide detailed information 
about his spouse's income and medical 
expenses for the past year.  If these 
reports are received by the RO, they must 
be added to the claims file.  

2.  Then, following completion of any 
indicated development, the RO should 
undertake to review the veteran's 
remaining claim.  If any determination 
remains unfavorable, he should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


